Order filed October 22, 2015




                                             In The

                          Fourteenth Court of Appeals
                                    NO. 14-14-00431-CV
                                        ____________

                               JASMINE RICKS, Appellant

                                              V.

               QUALITY CARRIERS, INC. & CRAIG L. SMITH, Appellee


                         On Appeal from the 157th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-17716

                                            ORDER

      The clerk’s record was filed September 12, 2014. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain:

       Order Compelling Production filed 9/23/2011

      Order Compelling Production filed 1/24/2013

      Order for sanctions filed 1/24/2013

      Order Compelling Production filed 2/6/2013

      Order Compelling Production filed 2/8/2013

      Order Compelling Production filed 4/9/2013
       Order Compelling Production filed 4/18/2013

       Order for Interlocutory Summary Judgment filed 7/26/2013

       Order Compelling Production filed 8/30/2013

       Order resetting trial filed 9/4/2013

       Order resetting trial filed 11/8/2013

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before November 2, 2015, containing:

       Order Compelling Production filed 9/23/2011

       Order Compelling Production filed 1/24/2013

       Order for sanctions filed 1/24/2013

       Order Compelling Production filed 2/6/2013

       Order Compelling Production filed 2/8/2013

       Order Compelling Production filed 4/9/2013

       Order Compelling Production filed 4/18/2013

       Order for Interlocutory Summary Judgment filed 7/26/2013

       Order Compelling Production filed 8/30/2013

       Order resetting trial filed 9/4/2013

       Order resetting trial filed 11/8/2013.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM